Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0000819
                                                    09-AUG-2017
                                                    03:15 PM


                         SCWC-12-0000819


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         KRISHNA NARAYAN; SHERRIE NARAYAN; VIRENDRA NATH;

      NANCY MAKOWSKI; KEITH MACDONALD AS CO-TRUSTEE FOR THE

  DKM TRUST DATED OCTOBER 7, 2011; SIMON YOO; SUMIYO SAKAGUCHI;

       SUSAN RENTON, AS TRUSTEE FOR THE RENTON FAMILY TRUST

 DATED 12/3/09; STEPHEN XIANG PANG; FAYE WU LIU; MASSY MEHDIPOUR

    AS TRUSTEE FOR MASSY MEHDIPOUR TRUST DATED JUNE 21, 2006;

G. NICHOLAS SMITH; TRISTINE SMITH; RITZ 1303 RE, LLC, a Colorado

Limited Liability Company; and BRADLEY CHAFFEE AS TRUSTEE OF THE

         CHARLES V. CHAFFEE BRC STOCK TRUST DATED 12/1/99

    AND THE CLIFFORD W. CHAFFEE BRC STOCK TRUST DATED 1/4/98,

                 Petitioners/Plaintiffs-Appellees,


                               vs.


           THE RITZ-CARLTON DEVELOPMENT COMPANY, INC.;

THE RITZ-CARLTON MANAGEMENT COMPANY, LLC; JOHN ALBERT; EDGAR GUM,

                Respondents/Defendants-Appellants,


                              and 


  MARRIOTT INTERNATIONAL INC.; MAUI LAND & PINEAPPLE CO., INC.;

            EXCLUSIVE RESORTS, LLC; KAPALUA BAY, LLC;

   ASSOCIATION OF APARTMENT OWNERS OF KAPALUA BAY CONDOMINIUM;

       CAROLINE PETERS BELSOM; CATHY ROSS; ROBERT PARSONS;

     RYAN CHURCHILL; THE RITZ-CARLTON HOTEL COMPANY, L.L.C.;

  MARRIOTT VACATIONS WORDWIDE, CORPORATION; MARRIOTT OWNERSHIP

 RESORTS, INC.; MARRIOTT TWO FLAGS, LP; MH KAPALUA VENTURE, LLC;

    MLP KB PARTNER LLC; KAPALUA BAY HOLDINGS, LLC; ER KAPALUA

  INVESTORS FUND, LLC; ER KAPALUA INVESTORS FUND HOLDINGS, LLC;

EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC; and EXCLUSIVE RESORTS

          CLUB I HOLDINGS, LLC, Respondents/Defendants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-12-0000819; CIV. NO. 12-1-0586(3))

             ORDER DENYING MOTION FOR RECONSIDERATION

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Nakasone, in place of Acoba, J., recused)

          Upon consideration of Respondents/Defendants-Appellants

the Ritz Carlton Development Company, Inc., et al’s motion for

reconsideration of the opinion filed on July 14, 2017, Exclusive

Resorts, LLC, et al.’s joinder in the motion for reconsideration

and the record herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai'i, August 9, 2017.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Karen T. Nakasone





                                 2